Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to the Applicants' communication filed on 12/13/2019. In virtue of this communication, claims 1-4, 17-22 are currently presented in the instant application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-14, 17-22 rejected under 35 U.S.C. 102(a)(1) based upon a public use or sale or other public availability of the invention as being anticipated by US Patent Application Publication 20170223744 (hereinafter referred to as Qian). 
Consider claim 1, Qian teaches a method for reporting an optimal beam, implemented by User Equipment (UE) and comprising: 

waiting, on both the optimal beam and an initial beam originally configured to send the MSG3, to receive a fourth message (MSG4) returned by the base station (see at least ¶ [0072], “…the base station transmits a contention resolution according to the adjusted base station beam determined in step 1, and the UE receives the contention resolution according to the adjusted UE beam determined…” and see at least ¶ [0073], “…the optimal UE beam and the optimal base station beam form an optimal UE-base station beam pair…”). 
Consider claim 4, Qian teaches a method for determining an optimal beam, implemented by a base station and comprising: 
receiving a third message (MSG3) sent by User Equipment (UE) on an optimal beam (see at least ¶ [0071], “…the UE adjusts a UE beam according to the received optimal UE beam direction and UE beam direction angular deviation, and transmits an Msg3, wherein the adjusted UE beam is the optimal UE beam; and the base station receives the Msg3 …”); and 
returning a fourth message (MSG4) to the UE on the optimal beam, or returning a fourth message (MSG4) to the UE on an initial beam originally configured to send the MSG3 (see at least ¶ [0072], “…the base station transmits a contention resolution according to the adjusted base station beam determined in step 1, and the UE receives the 
Consider claim 8, Qian teaches a device for reporting an optimal beam (see at least ¶ [0213], Fig. 27, User Equipment), comprising 
a processing component and a communication component (see at least ¶ [0214], “…the UE comprises a transmitting circuitry 610, a receiving circuitry 620 and an adjustment and receiving circuitry 630…” and also see at least ¶ [0240]), wherein: 
a sending module, the communication component is configured to send a third message (MSG3) on a measured optimal beam to a base station (see at least ¶ [0071], “…the UE adjusts a UE beam according to the received optimal UE beam direction and UE beam direction angular deviation, and transmits an Msg3, wherein the adjusted UE beam is the optimal UE beam; and the base station receives the Msg3 …”); and 
a reception waiting module, the processing component is configured to, after the sending module communication component sends the MSG3 to the base station on the measured optimal beam, control the communication component to wait, on both the optimal beam and an initial beam originally configured to send the MSG3, to receive a fourth message (MSG4) returned by the base station (see at least ¶ [0072], “…the base station transmits a contention resolution according to the adjusted base station beam determined in step 1, and the UE receives the contention resolution according to the adjusted UE beam determined…” and see at least ¶ [0073], “…the optimal UE beam and the optimal base station beam form an optimal UE-base station beam pair…”).


Qian teaches after waiting, on both the optimal beam and the initial beam originally configured to send the MSG3, to receive the MSG4 returned by the base station, the method further comprising: 
in a case that the MSG4 is received on the optimal beam, transmitting signaling or data on the optimal beam (see at least ¶ [0072], “…the base station transmits a contention resolution according to the adjusted base station beam determined in step 1, and the UE receives the contention resolution according to the adjusted UE beam determined…” and see at least ¶ [0073], “…the optimal UE beam and the optimal base station beam form an optimal UE-base station beam pair…”); and 
in a case that the MSG4 is received on the initial beam, receiving an optimal beam measurement request from the base station, and sending an optimal beam measurement report to the base station based on the optimal beam measurement request to enable the base station to return an identifier (ID) of an adjusted optimal beam based on the optimal beam measurement report (see at least ¶ [0009], “…the base station transmits a contention-resolution identifier to the UE. The contention-resolution identifier is a terminal identifier of the UE which is the ultimate winner of the contention resolution. The UE upgrades the temporary C-RNTI to C-RNTI after detecting the identifier thereof, transmits an acknowledge (ACK) signal to the base station to implement the random access procedure, and waits for the scheduling of the base station…” and also see at least ¶ [0071]- ¶ [0074], “…both the UE and the base station use a differential beamforming solution. It is to be noted that, the differential beamforming solution may be used only on 
Consider claims 3, 10. (depends on at least claims 1, 8), Qian discloses the limitations of claims 1, 8 as applied to claim rejection 1, 8 above and further discloses:
Qian teaches after the optimal beam measurement report is sent to the base station, in a case that the UE is kept in a connected state, receiving signaling or data sent by the base station on the adjusted optimal beam (see at least ¶ [0071]- ¶ [0074], “…both the UE and the base station use a differential beamforming solution. It is to be noted that, the differential beamforming solution may be used only on the base station side or the UE side, while the conventional beam polling solution may be used on the other side. Due to the use of the differential beamforming solution, the above random access procedure may reduce the selection process of an optimal beam pair and reduce the probability of occurrence of contentions, so that the performance of the random access procedure in a beamforming-based millimeter-wave communication system is improved…”).
Consider claim 5 (depends on at least claim 4), Qian discloses the limitations of claim 4 as applied to claim rejection 4 above and further discloses:
Qian teaches after returning the MSG4 to the UE on the initial beam originally configured to send the MSG3, sending an optimal beam measurement request to the UE (see at least ¶ [0072], “…the base station transmits a contention resolution according to 
receiving an optimal beam measurement report sent by the UE based on the optimal beam measurement request (see at least ¶ [0073], “…the optimal UE beam and the optimal base station beam form an optimal UE-base station beam pair…”); and 
performing beam adjustment according to an optimal beam Identifier (ID) contained in the optimal beam measurement report, and sending an ID of an adjusted optimal beam to the UE (see at least ¶ [0074], “…both the UE and the base station use a differential beamforming solution. It is to be noted that, the differential beamforming solution may be used only on the base station side or the UE side, while the conventional beam polling solution may be used on the other side. Due to the use of the differential beamforming solution, the above random access procedure may reduce the selection process of an optimal beam pair and reduce the probability of occurrence of contentions, so that the performance of the random access procedure in a beamforming-based millimeter-wave communication system is improved…”).
Consider claim 6 (depends on at least claim 4), Qian discloses the limitations of claim 4 as applied to claim rejection 4 above and further discloses:
Qian teaches after sending the ID of the adjusted optimal beam to the UE, transmitting signaling or data on the adjusted optimal beam (see at least ¶ [0009], “…The Msg3 includes a terminal identifier, an RRC connection request, among the others, and the terminal identifier is unique to the UE and used for resolving contentions. In step 4, the base station transmits a contention-resolution identifier to the UE. The contention-resolution identifier is a terminal identifier of the UE which is the ultimate winner of the 
Consider claim 7 (depends on at least claim 4), Qian discloses the limitations of claim 4 as applied to claim rejection 4 above and further discloses:
Qian teaches after returning the MSG4 to the UE on the optimal beam, transmitting signaling or the data on the optimal beam (see at least ¶ [0009], “…The Msg3 includes a terminal identifier, an RRC connection request, among the others, and the terminal identifier is unique to the UE and used for resolving contentions. In step 4, the base station transmits a contention-resolution identifier to the UE. The contention-resolution identifier is a terminal identifier of the UE which is the ultimate winner of the contention resolution. The UE upgrades the temporary C-RNTI to C-RNTI after detecting the identifier thereof, transmits an acknowledge (ACK) signal to the base station to implement the random access procedure, and waits for the scheduling of the base station. Otherwise, the UE may start a new random access procedure after a period of time delay …”).
Consider claim 11 (depends on at least claim 4), Qian discloses the limitations of claim 4 as applied to claim rejection 4 above and further discloses:
Qian teaches a processing component and a wireless transmission/receiving component, wherein the wireless transmission/receiving component is configured to implement the method of claim 4 (see at least ¶ [0213], Fig. 27, User Equipmentand 
Consider claim 12 (depends on at least claim 4), Qian discloses the limitations of claim 4 as applied to claim rejection 4 above and further discloses:
Qian teaches return the MSG4 to the UE on the initial beam originally configured to send the MSG3, send an optimal beam measurement request to the UE (see at least ¶ [0072], “…the base station transmits a contention resolution according to the adjusted base station beam determined in step 1, and the UE receives the contention resolution according to the adjusted UE beam determined…”); and 
receive an optimal beam measurement report sent by the UE based on the optimal beam measurement by the request sending module wireless transmission/receiving component (see at least ¶ [0073], “…the optimal UE beam and the optimal base station beam form an optimal UE-base station beam pair…”); and 
the processing component is configured to perform beam adjustment according to an optimal beam Identifier (ID) contained in the optimal beam measurement report received by the wireless transmission/receiving component and send an ID of an adjusted optimal beam to the UE (see at least ¶ [0074], “…both the UE and the base station use a differential beamforming solution. It is to be noted that, the differential beamforming solution may be used only on the base station side or the UE side, while the conventional beam polling solution may be used on the other side. Due to the use of the differential beamforming solution, the above random access procedure may reduce the selection process of an optimal beam pair and reduce the probability of occurrence of contentions, 
Consider claim 13 (depends on at least claim 4), Qian discloses the limitations of claim 4 as applied to claim rejection 4 above and further discloses:
Qian teaches wherein the wireless transmission/receiving component is further configured to: sending module sends send the ID of the adjusted optimal beam to the UE and transmit signaling or data on the adjusted optimal beam (see at least ¶ [0009], “…The Msg3 includes a terminal identifier, an RRC connection request, among the others, and the terminal identifier is unique to the UE and used for resolving contentions. In step 4, the base station transmits a contention-resolution identifier to the UE. The contention-resolution identifier is a terminal identifier of the UE which is the ultimate winner of the contention resolution. The UE upgrades the temporary C-RNTI to C-RNTI after detecting the identifier thereof, transmits an acknowledge (ACK) signal to the base station to implement the random access procedure, and waits for the scheduling of the base station. Otherwise, the UE may start a new random access procedure after a period of time delay …”).
Consider claim 14 (depends on at least claim 4), Qian discloses the limitations of claim 4 as applied to claim rejection 4 above and further discloses:
Qian teaches the wireless transmission/receiving component is further configured to, a fourth message (MSG4) is returned to the UE on the optimal beam, transmit signaling or the data on the optimal beam (see at least ¶ [0072], “…the base station transmits a contention resolution according to the adjusted base station beam determined in step 1, and the UE receives the contention resolution according to the adjusted UE 
Consider claim 17, 18 (depends on at least claims 1, 4), Qian discloses the limitations of claims 1, 4 as applied to claim rejection 1, 4 above and further discloses:
Qian teaches executed by a processor, enables to implement the steps of the method for reporting an optimal beam (see at least ¶ [0214], “…the UE comprises a transmitting circuitry 610, a receiving circuitry 620 and an adjustment and receiving circuitry 630…” and also see at least ¶ [0240]).
Consider claim 19 (depends on at least claim 1), Qian discloses the limitations of claim 1 as applied to claim rejection 1 above and further discloses:
Qian teaches wherein the MSG3 is sent to a base station on the measured optimal beam, such that the measured optimal beam is reported implicitly in a random-access process, without additionally defining bits for representing beam information, thereby saving resources (see at least ¶ [0061], “…beam width in the adjusted base station beam direction is used to transmit a random access response signal; and the first beam width is not less than the second beam width…”).
Consider claim 20 (depends on at least claim 1), Qian discloses the limitations of claim 1 as applied to claim rejection 1 above and further discloses:
Qian teaches wherein the MSG3 sent by the UE on the optimal beam is received, the base station is configured to learn about the optimal beam measured by the UE (see at least ¶ [0071], “…the UE adjusts a UE beam according to the received optimal UE beam direction and UE beam direction angular deviation, and transmits an Msg3, wherein the adjusted UE beam is the optimal UE beam; and the base station receives the Msg3 …”).

Qian teaches wherein no bit for representing beam information is additionally defined, thereby saving resources (see at least ¶ [0061], “…beam width in the adjusted base station beam direction is used to transmit a random access response signal; and the first beam width is not less than the second beam width…”).
Consider claim 22 (depends on at least claim 1), Qian discloses the limitations of claim 1 as applied to claim rejection 1 above and further discloses:
Qian teaches the UE and the base station (see Fig. 2, UE, BS).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG A NGO whose telephone number is (571)270-7264.  The examiner can normally be reached on Monday-Thursday from 5:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S Addy can be reached on (571) 272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/CHUONG A NGO/Primary Examiner, Art Unit 2645